Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 07/26/2021. Claim 1 is amended. Claims 2-3, 5-6 and 8 are cancelled. Claims 1, 4, 7 and 9 are now pending in this office action.
Allowable Subject matter
3.	Claim 1 is allowed as being independent claim.
4.    	Dependent claims 4, 7 and 9 are allowed as being dependent on independent claim 1.
Reasons for Allowance
5. 	The following is an examiner's statement of reasons for allowance: Applicants amendments for claim 1 were fully considered and found to be persuasive. The amendments to claim 1 overcome the prior art cited in the Non-Final rejection. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims.
	Claim 1: A method for managing data from different sources into a unified searchable data structure comprising: performing an auto-tagging process, an auto-suggesting process and an auto- categorizing process by: (A) providing a plurality of organization profiles managed by a server cluster, wherein each organization profile includes a plurality of user profiles; (B) providing a plurality of content references 
	The cited prior art on record Epstein; Sydney Nicole (US 20160048537 A1) teaches, System and computer-implemented method of analyzing tags associated with a sequence of images presented to a user to present a current interest of the user is disclosed. An image from among a plurality of images is presented on an electronic display. The image is associated with a set of tags. An input is received indicating a user's preference for the image. A plurality of tags is processed based on the preference and the set of tags to determine a next set of tags from the plurality of tags. A next image is 
	The cited prior art on record Epstein; Sydney Nicole (US 20160048537 A1), Hameed; Saad (US 20160294761 A1) and Soderberg; Joakim (US 20130046761 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “monitoring a user interaction by the specific user profile during the information-finding process with the server cluster; comparing the user interaction to the content tags for the specific user profile, the behavioral tags and content tags for the plurality of content 315/642,191 references in order to identify at least one matching content tag from the plurality of content tags; and outputting the at least one matching content tag and the associated external content to each matching content tag as a result for the information- finding process on the end-user terminal”. 
In addition, none of the references cited reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164
                                                                                                                                                                                   
                                                                                                                                                                                           

   /ASHISH THOMAS/   Supervisory Patent Examiner, Art Unit 2164